                                           Case 2:19-cv-01156-MWF-AS Document 72-1 Filed 01/30/20 Page 1 of 6 Page ID #:591



                                              1   R. Joseph Trojan, CA Bar No. 137,067
                                                                                          STEPHEN D. MILBRATH (pro hac
                                              2   trojan@trojanlawoffices.com             vice)
                                                  Dylan C. Dang, CA Bar No. 223,455       smilbrath@byrdcampbell.com
                                              3                                           BYRD CAMPBELL, P.A.
                                                  dang@trojanlawoffices.com               180 N. Park Avenue, Suite 2A
                                              4   Francis Wong, CA Bar No. 284,946        Winter Park, FL, 32789
                                                                                          Telephone: (407) 392-2285
                                                  wong@trojanlawoffices.com               Facsimile: (407) 392-2286
                                              5   TROJAN LAW OFFICES
                                              6   9250 Wilshire Blvd., Suite 325
                                                                                  Attorneys for Defendants and Third-
                                                  Beverly Hills, CA 90212
                                              7                                   Party Plaintiff,
                                                  Telephone: 310-777-8399         OMNIVERSE ONE WORLD
                                              8   Facsimile: 310-777-8348         TELEVISION, INC. and JASON M.
                                                                                  DEMEO
                                              9                   UNITED STATES DISTRICT COURT
                                                             FOR THE CENTRAL DISTRICT OF CALIFORNIA
                                             10
                                             11    PARAMOUNT PICTURES
                                                                                         CASE NO. 2:19-cv-01156-MFW-ASx
                                                   CORPORATION; COLUMBIA
                                             12    PICTURES INDUSTRIES, INC.;
                                                   DISNEY ENTERPRISES, INC.;             [PROPOSED] ORDER GRANTING
TROJAN LA W OFFI CES




                                             13
                                                                                         THIRD-PARTY PLAINTIFF
                                                   TWENTIETH CENTURY FOX FILM            OMNIVERSE ONE WORLD
                       B EV ERLY H I LLS




                                             14
                                                   CORPORATION; WARNER BROS              TELEVISION, INC.’S MOTION FOR
                                             15    ENTERTAINMENT, INC.;                  DEFAULT JUDGMENT AGASINT
                                                                                         THIRD-PARTY DEFENDANT
                                                   UNIVERSAL CITY STUDIOS                HOVSAT, INC.
                                             16
                                                   PRODUCTIONS LLLP;
                                             17    UNIVERSAL TELEVISION LLC;
                                                   and UNIVERSAL CONTENT                 Judge: Hon. Michael W. Fitzgerald
                                             18
                                                   PRODUCTIONS LLC,
                                             19                   Plaintiffs,
                                                        v.
                                             20
                                                   OMNIVERSE ONE WORLD
                                             21    TELEVISION, INC.; JASON M.
                                                   DEMEO,
                                             22                  Defendants.
                                             23
                                                   OMNIVERSE ONE WORLD
                                             24    TELEVISION, INC.,
                                                        Third-Party Plaintiff,
                                             25      v.
                                                   HovSat, Inc.; Shant Hovnanian; and
                                             26    DOES 1-10, inclusive,

                                             27          Third-Party Defendants.

                                             28
                                           Case 2:19-cv-01156-MWF-AS Document 72-1 Filed 01/30/20 Page 2 of 6 Page ID #:592



                                              1
                                                           After consideration of Third-Party Plaintiff Omniverse One World Television,
                                              2
                                                  Inc.’s (“Omniverse”) Motion for Default Judgment, the Declaration of R. Joseph
                                              3
                                                  Trojan, and the pleadings, files, and records of this matter,
                                              4
                                                           THE COURT HEREBY FINDS THE FOLLOWING:
                                              5
                                                           1.    Omniverse has sufficiently shown that not entering Default Judgment
                                              6
                                                  against HovSat, Inc. (“HovSat”) will prejudice Omniverse;
                                              7
                                                           2.    Omniverse has set forth well-pleaded allegations and facts in its Third-
                                              8
                                                  Party Complaint and has made a sufficient showing of the following Counts:
                                              9
                                                                 a) Count 2: Breach of Contract;
                                             10
                                                                 b) Count 3: Negligent Misrepresentation;
                                             11
                                                                 c) Count 4: Fraudulent Misrepresentation;
                                             12
                                                                 d) Count 5: Breach of Implied Warranty of Title and Against
TROJAN LA W OFFI CES




                                             13
                                                                 Infringement under UCC § 2-312; and
                       B EV ERLY H I LLS




                                             14
                                                                 e) Count 6: Breach of Implied Covenant of Good Faith and Fair Dealing
                                             15
                                                                 under UCC § 1-304;
                                             16
                                                           3.    The sum of money at stake is proper in relation to the seriousness of
                                             17
                                                  HovSat’s fraudulent misrepresentations;
                                             18
                                                           4.    Omniverse has provided sufficiently well-pleaded facts in the Third-
                                             19
                                                  Party Complaint such that there is no possibility of dispute concerning the material
                                             20
                                                  facts;
                                             21
                                                           5.    No facts before the Court indicate that HovSat’s default is due to
                                             22
                                                  excusable neglect;
                                             23
                                                           6.    Granting Default Judgment against HovSat will not go against the strong
                                             24
                                                  policy underlying the Federal Rules of Civil Procedure favoring decisions on the
                                             25
                                                  merits; and
                                             26
                                                           7.    The damages requested by Omniverse constitute one injury giving rise
                                             27
                                                                                             -1-
                                             28
                                           Case 2:19-cv-01156-MWF-AS Document 72-1 Filed 01/30/20 Page 3 of 6 Page ID #:593



                                              1
                                                  to one claim of relief in the amount of $50,000,000 against HovSat.
                                              2
                                                        ACCORDINGLY, IT IS HEREBY ORDERED that Third-Party Plaintiff
                                              3
                                                  Omniverse’s Motion for Default Judgment against HovSat is GRANTED.
                                              4
                                              5

                                              6
                                              7
                                              8   Dated: ______________                          _______________________________
                                                                                                 Honorable Michael W. Fitzgerald
                                              9                                                  United States District Judge
                                             10
                                             11
                                             12
TROJAN LA W OFFI CES




                                             13
                       B EV ERLY H I LLS




                                             14
                                             15
                                             16
                                             17
                                             18
                                             19
                                             20
                                             21
                                             22
                                             23
                                             24
                                             25
                                             26
                                             27
                                                                                           -2-
                                             28
Case 2:19-cv-01156-MWF-AS Document 72-1 Filed 01/30/20 Page 4 of 6 Page ID #:594
Case 2:19-cv-01156-MWF-AS Document 72-1 Filed 01/30/20 Page 5 of 6 Page ID #:595
                                           Case 2:19-cv-01156-MWF-AS Document 72-1 Filed 01/30/20 Page 6 of 6 Page ID #:596



                                              1
                                                                                      CERTIFICATE OF SERVICE
                                              2
                                                         I hereby certify that on the 30th day of January 2020, I caused to have electronically filed
                                              3
                                                  the foregoing with the Clerk of the Court using the CM/ECF system which will send notification
                                              4
                                                  of such filing to the following:
                                              5

                                              6          Rose Leda Ehler      dkt-filings@mto.com, cynthia.soden@mto.com, rose.ehler@mto.com
                                              7
                                                         Melinda E LeMoine           loren.rives@mto.com, melinda.lemoine@mto.com
                                              8
                                                         Usha Chilukuri Vance         aileen.beltran@mto.com, raphael.sepulveda@mto.com,
                                              9
                                                         usha.vance@mto.com
                                             10
                                                         Anne K Conley       carol.jette@mto.com, anne.conley@mto.com
                                             11
                                             12          Glenn D Pomerantz       cherryl.tillotson@mto.com, glenn.pomerantz@mto.com
TROJAN LA W OFFI CES




                                             13
                                                         Mark R Yohalem        mark.yohalem@mto.com
                       B EV ERLY H I LLS




                                             14
                                             15
                                                                                                 TROJAN LAW OFFICES
                                             16
                                                                                                 by
                                             17
                                                                                                 /s/ R. Joseph Trojan
                                             18                                                  R. Joseph Trojan
                                                                                                 9250 Wilshire Blvd.
                                             19
                                                                                                 Beverly Hills, CA
                                             20                                                  Attorney for Defendants and
                                                                                                  Third-Party Plaintiff,
                                             21                                                  OMNIVERSE ONE WORLD
                                                                                                 TELEVISION, INC., and
                                             22                                                  JASON M. DEMEO
                                             23
                                             24
                                             25
                                             26
                                             27
                                             28

                                                                                                      -
